Citation Nr: 9933025	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  95-41 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 30 percent disabling.

2. Entitlement to a total disability evaluation due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1976.

This case comes before the Board of Veterans' Appeals (Board) 
by means of two rating decisions rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The first rating decision, issued 
in July 1995, denied an increased rating for the veteran's 
service connected sinusitis.  The second rating decision, 
rendered in April 1996, denied his claim for entitlement to a 
total disability rating due to individual unemployability. 


REMAND

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claims for an increased rating for 
sinusitis is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); that is, he has presented a 
claim that is plausible.  Additionally, the Board finds that 
the veteran's claim for a total rating due to individual 
unemployability is also "well grounded."  

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court), 
has held that VA has a duty to assist veterans in the 
development of facts pertinent to well grounded claims, under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1999), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

A careful review of the veteran's claims folder shows that a 
September 1994 statement from the veteran's private medical 
doctor, Dr. Randall A. Langsten, indicates that he 
occasionally requires large doses of anabiotics, 
decongestants, steroids and narcotic pain medication to 
control chronic pain associated with his sinusitis.  However, 
the Board notes that recent clinical treatment records from 
Dr. Langsten have not been associated with the claims folder 
that would indicate with specificity when such medication was 
prescribed.  Accordingly, the Board feels that an effort 
should be made to obtain treatment records from Dr. Langsten.

Additionally, a VA examination report of May 1998 indicates 
that the veteran "describes recurring problems with 
[sinusitis] including a serious problem with the right 
frontal [sinus] that required emergent hospitalization."  As 
it is unclear from this statement whether the veteran has 
referenced a recent hospitalization or his prior 
hospitalizations while in the military, the Board feels that 
further development of the case is necessary.
 
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request that the 
veteran provide the names, addresses, and 
dates of all medical care providers who 
have treated him for his sinusitis in the 
past five years.  Following receipt of 
any such list, the RO should request all 
records from each medical care provider 
pertinent to the veteran's treatment for 
sinusitis.  This request should include, 
but not necessarily be limited to 
treatment records from Dr. Langsten.  If 
the RO is unable to obtain these records, 
the veteran should be informed of the 
failure to acquire them and given an 
opportunity to acquire them and submit 
them to the RO.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full. 

3.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

4.  The RO is to inform the veteran that 
he may submit additional evidence in 
support of his claims while his case is 
in remand status. Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The RO should 
also advise him that failure to comply 
with the development requested herein, 
without good cause shown, may result in 
adverse action with regard to his claim, 
to include the denial thereof.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  



		
	MARK W. GREENSTREET 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

